Citation Nr: 0207033	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-24 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease with spinal stenosis, currently rated as 40 percent 
disabling.  

2.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected disability requiring 
convalescence (Paragraph 4.30).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to April 
1992.

In January 1999, the RO increased the rating for the service-
connected lumbar disc disease with spinal stenosis to 40 
percent, effective July 15, 1998.  This matter comes before 
the Board of Veterans' Appeals (Board) of the Department of 
Veterans Affairs (VA) on appeal from an October 2000 rating 
determination by the Columbia, South Carolina, Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran's lumbar spine disability has been manifested 
by, at most, radiating and non-radiating pain and numbness, 
limitation of motion, and stenosis without muscle spasm, 
absent reflexes or other symptoms of pronounced 
intervertebral disc syndrome (IVDS). 

2.  To the extent that the veteran's complaints are shown to 
be related to his service-connected low back disability, they 
do not, in the main, indicate that he experiences pronounced 
IVDS. 

3.  The convalescence following June 2000 lumbar disc surgery 
did not result from treatment for a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for the veteran's 
service connected lumbar disc disease with spinal stenosis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5293 (2001).

2.  The criteria for entitlement to a temporary total rating 
for convalescence following June 2000 lumbar disc surgery are 
not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records (SMRs) reveal that in March 1991 it 
was noted that a June 1990 magnetic resonance imaging (MRI) 
report of the lumbar spine revealed congenital narrowing of 
the spinal canal with definite disk protrusion at L3-4, L4-5, 
and L5-S1 with some degeneration at L4-5.  

During the VA examination in 1992 the veteran gave a history 
of chronic low back pain since 1989 with no specific injury 
or event.  He was given Motrin without relief.  His current 
complaints were of leg pain and subjective weakness and 
numbness of the left foot.  He stated the pain ran down his 
right leg posteriorly and occasionally the left leg.  He had 
difficulty with prolonged sitting.  Examination revealed 
evidence of mild pain on motion.  His posture was relatively 
straight and there was no postural abnormality or deformity.  
The muscles were tender diffusely in the lower lumbar area, 
particularly centrally and distally.  There was leg length 
discrepancy.  Range of motion was 40 degrees of flexion, 10 
degrees of extension, 30 degrees of right and left lateral 
bending and about 30 degrees of rotation, bilaterally.  Motor 
examination revealed 5/5 strength with no loss of sensation 
and deep tendon reflexes were 2+ and symmetric at both the 
achilles and patellar tendons.  He could heel and toe rise 
without much difficulty.  

The veteran had lumbar epidural steroid injections on the 
right at L4-5 in June 1993 and April 1994 at a private 
medical facility.  

On VA examination in August 1994 the veteran was able to flex 
to 45 degrees, extend to 10 degrees, laterally bend to 10 
degrees each way and rotate to 15 degrees to the right and 
left.  Reflexes were symmetrically decreased in the lower 
extremities.  Straight leg raise was mildly positive for 
radiation to the right leg with no specific dermatomal or 
radicular pattern.  Motor examination was 5/5 throughout and 
sensation was normal.  The clinical impression was 
musculoskeletal low back strain with weak evidence of 
radiculopathy in the right leg.

The veteran filed a claim for increase July 1998 stating that 
his lower back had worsened significantly.  VA outpatient 
treatment records dated from July 1997 to July 1998 primarily 
show treatment for tinea pedis, sleep apnea, hypertension and 
diabetes.  These records also show that the veteran was 
evaluated for an exacerbation of low back pain in November 
1997 diagnosed as muscle strain.  He indicated that it was 
difficult to work his job in court security as he was on his 
feet all day.  He had minimal relief with over-the-counter 
medications.  In March 1998, the veteran was involved in a 
car accident and evaluated for complaints of bilateral knee 
pain and swelling.  

On VA examination in August 1998 the veteran complained of 
constant low back pain with no radiation.  Prolonged walking, 
sitting or standing increased the pain, rest helped.  Active 
range of motion of the lower extremities was within normal 
limits in all joints.  Sensation was intact to pinprick and 
light touch over lower extremity dermatomes.  Muscle strength 
was 5/5 in all joints of the lower extremities.  Straight leg 
raising was negative bilaterally.  There was mild pain on 
palpation over L4-5 and L5-S1 with no evidence of any muscle 
spasm or fasciculation.  Active range of motion of the lumbar 
spine was limited to 30 degrees in flexion by severe pain.  
Extension and lateral flexion were within normal limits.  The 
diagnosis was low back pain with the only significant 
findings being greatly decreased active range of motion of 
the lumbar spine in flexion secondary to pain and minimal 
pain on palpation of L4-5 and L5-S1 in the lumbosacral spine.  

Additional private post-service treatment records show that 
in January 2000 the veteran sustained a low back injury at 
work while unloading sheetrock.  He was subsequently seen in 
consultation in May 2000 for ongoing back pain since the 
injury.  The examiner noted that the veteran did not 
experience pain until two hours after the accident.  The pain 
became severe and went down his right leg.  Treatment 
included medication and local cortisone injections without 
improvement.  There was no mention of any previous 
significant disability of the lower back.  The veteran 
described pain in his back mainly down his right leg in an L5 
distribution.  There was no evidence of gait disturbance or 
bowel or bladder incontinence.  There had been no major 
operative procedures or hospitalizations.  

On examination the veteran had mildly decreased range of 
motion of the lumbar spine.  He was able to lift off his 
heels without too much difficulty.  Straight leg raising was 
positive bilaterally at 30 degrees.  There was no specific 
evidence of sensory, motor deficit or deep tendon abnormality 
in his lower extremities.  The examiner concluded that based 
on the veteran's history and examination along with review of 
X-rays the findings were most consistent with the diagnosis 
of lumbar disc disease and radiculopathy.  Additional 
treatment options including surgery were presented to the 
veteran.  

An April 1990 MRI revealed disc protrusion at L3-4, herniated 
nucleus pulposus at L2-3 and L5-S1, with disc degeneration at 
L4-5 and L5-S1.  A June 1990 MRI revealed L5-S1 a degenerated 
bulging disc and L4-5 moderate central disc prolapse with 
spinal stenosis.

In June 2000, the veteran underwent unilateral lumbar 
laminectomy for a large disc rupture at L4-5 on the right.  

On VA examination in July 2000 the examiner noted the veteran 
was three weeks postoperative lumbar disc surgery.  A 
previous MRI scan in April 2000 revealed disc protrusion at 
L5-S1 and disc herniation at L4-5.  The examiner noted that 
the veteran showed multilevel disc disease but that the L4-5 
level was the symptomatic level.  The veteran ambulated with 
difficulty due to recovering postoperatively.  Range of 
motion was normal, but limited due to the recent surgery.  He 
had continued numbness and pain in the right lower back and 
right hip area.  The musculature of the back appeared normal 
to palpation and there was a well-healed recent scar.  There 
was slight decreased sensation over the right thigh and 
decreased strength in both lower extremities.  The clinical 
impression was recovery from recent lumbar disc protrusion 
surgery with residual pain and weakness in both extremities, 
right greater than the left.  The symptoms were compatible 
with sciatic neuropathy with pain and discomfort primarily on 
the right leg.  There was no evidence of a muscle spasm.  The 
veteran had decreased ankle and knee jerks of the right leg 
with hypersensitivity to touch in the right thigh area.  

Post surgical records dated from June 2000 to December 2000 
show the veteran's back pain was slowly improving.  By 
September 2000, he had minimal back and leg pain.  There was 
no evidence of muscle weakness, sensory or deep tendon 
abnormalities.  However, he had reached maximum medical 
improvement but was unable to return to his former job 
occupation as a truck driver.  The examiner concluded that 
the veteran was only able to perform a medium type job and 
was unable to lift more than 75 pounds.  He was to avoid 
excessive bending, stooping, crawling, climbing or lifting.  
The examiner further concluded that the veteran had a 10 
percent permanent impairment secondary to his back due to his 
worker's compensation injury.  In November 2000 he had a 
recurrence of back and leg pain described as in a radicular 
fashion on the right at L4-5.  An MRI in November 2000 showed 
moderately severe disc disease at multiple levels in the 
lumbar spine, most marked at L2-3 and L5-S1 and with 
recurrent left disc herniation at L4-5.  There were also 
varying degrees of impingement predominately on the 
transiting nerve roots at most levels, but with significant 
neural foraminal stenosis at L4-5 and L5-S1.  

In a statement dated in January 2001 the veteran's surgeon 
indicated that the veteran had significant spinal disease 
which made him unable to return to any type of meaningful job 
activity.  The examiner concluded that although the veteran 
had multi level lumbar disc disease, only the disc that was 
operated on was due to the work-related injury.  The rest of 
the veteran's disc problems were not work-related.  

A March 2001 entry notes that the veteran was involved in a 
motor vehicle accident in February 2001 with an increase in 
back pain.  He was treated with massage and electrical 
treatment with minor improvement. 

The veteran presented testimony at a RO hearing in April 2001 
about the onset and severity of his low back disability.  He 
testified that that he first developed back pain in 1989 with 
no specific back injury, which was treated with medication 
and limited duty for six months.  Following service he had 
problems with bending and standing and that it became worse 
with work.  He testified that he was told he had degenerative 
disc disease and later underwent surgery in June 2000, with 
no improvement.  He testified that his back disability 
interfered with his previous employment as a detention 
officer in that he had problems with prolonged standing and 
sitting.  He later received training as a truck driver 
through Vocational Rehabilitation and began having back 
problems in that job as well.  He testified that he has not 
worked since his injury in January 2000 and receives Worker's 
Compensation based on his work-related injury.  The veteran 
testified that his work-related injury has resolved and that 
he currently receives treatment for his service-connected 
back disability only.

The most recent outpatient treatment record dated in July 
2001 shows that during evaluation at the Mental Health Clinic 
the veteran indicated depression and loss of important things 
in life since his back injury 18 months prior.  Despite 
surgery he has been unable to return to work and received 
disability.  


Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case currently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  Although the RO did not readjudicate this case 
after the VCAA enactment, a review of the record reveals that 
all appropriate development has been accomplished.  All 
relevant facts have been properly developed.

The statements of the case (SOC) and supplemental SOC advised 
the veteran of the pertinent law and regulations as well as 
the basis denying increased ratings.  Also, by reciting the 
applicable law and regulations, notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  He has been 
afforded VA examinations, which include relevant medical 
opinions.  With regard to the adequacy of the examinations, 
the Board notes that the reports of examination reflect that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical examinations, and offered appropriate assessments 
and diagnoses.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  Accordingly, the 
Board finds that the notification and duty-to-assist 
provisions mandated by VCAA have essentially been satisfied 
in this case and that the veteran is not prejudiced by a lack 
of initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

A maximum 40 percent disability rating is assigned when a 
lumbosacral strain is severe and is characterized by listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. §4.71a, Code 5295 (2001).  

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating; moderate limitation of motion 
is assigned a 20 percent disability rating; and severe 
limitation of motion warrants a maximum 40 percent disability 
rating.  38 C.F.R. §4.71a, Code 5295 (2001).  

Under Code 5293, a 40 percent evaluation is warranted for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2001).

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under Code 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; and (3) The Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of  "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is clear upon review of the record that the veteran 
suffered at least one significant intervening injury to his 
back following his separation from service.  Specifically, in 
January 2000, he injured his back in a work-related lifting 
accident.  His chief complaint was of low back pain with 
right leg symptoms.  Having determined that the veteran did 
suffer an intervening injury or injuries to his back 
following service, the next pertinent question is to what 
extent the veteran's current symptoms, which are supported by 
the objective clinical record, are due to his service-
connected back disorder, as opposed to any intervening back 
injury.  This is a medical question, which must be addressed 
by a review of the pertinent medical evidence of record.  

The evidence of clearly indicates that the majority of the 
veteran's current symptomatology arose after the intervening 
injury to his back.  In support of this finding, the Board 
notes that following the injury the veteran had undergone an 
lumbar disc surgery in June 2000, as a result of MRI findings 
indicating a right disc herniation at L4-5.  The surgery was 
initially successful, as the veteran experienced a relief in 
symptoms. However, post-surgical reports show a recurrence of 
the herniated disc at L4-5.  Therefore, even though it 
appears that the June 2000 surgery was initially successful, 
there has been a recurrence of the herniation and back pain 
since the surgery.  The Board also notes the veteran was able 
to perform work as a truck driver prior to the injury and 
subsequent surgery .

In the absence of evidence differentiating between the 
herniated disc which required surgery and the veteran's 
service-connected lumbar disc disease, the Board has 
evaluated the lumbar spine disability based on all of the 
symptomatology which existed both before and after the June 
2000 surgery.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The evidence reveals that the veteran's service-connected 
lumbar spine disability has been manifested by chronic 
symptomatology involving pain and weakness as well as 
impaired range of motion, increasing in severity over the 
years. 

Insofar as an MRI shows L5-S1 degenerative disc disease with 
mild protrusion centrally and mild L4-5 central disc 
prolapse, Diagnostic Code 5293 is applicable.  However, the 
evidence is somewhat conflicting in that it shows few 
manifestations of disc disease.  The veteran's disability was 
initially manifested by chronic low back pain with episodic 
radiation in the lower extremities but without neurological 
deficit.  In August 1994, the VA examiner noted mild positive 
straight leg raising on the right with no specific dermatomal 
or radicular pattern, described as weak evidence of 
radiculopathy.  In August 1998, VA examination showed 
straight leg raising was negative bilaterally, and with the 
exception of decreased flexion secondary to pain, no other 
significant findings were noted.  

Following the injury in January 2000 the veteran underwent 
surgery at L4-5 followed by relief of symptomatology.  Post 
surgical examination a month later showed complaints of 
numbness and pain in the right lower back and right hip area, 
compatible with sciatic neuropathy.  The veteran also had 
decreased ankle and knee jerks of the right leg.  However, 
there was no evidence of decreased sensation, loss of muscle 
strength, abnormal back musculature indicative of spasm, or 
absent ankle jerk.  By November 2000 the veteran had a 
recurrence of back and leg pain which was radicular in 
fashion on the right at L4-5, the site of the surgery.  A MRI 
in November 2000 showed moderately severe disc disease at 
multiple levels in the lumbar spine most marked at L2-3 and 
L5-S1 and with recurrent disc herniation at L4-5 on the left. 

The overall evidence shows the lumbar pathology to be 
consistent with that of recurring attacks of severe 
intervertebral disc syndrome with intermittent relief, which 
warrants no more than a 40 percent evaluation under 
Diagnostic Code 5293. 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to recognize further functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Notwithstanding the recent objective evidence of sciatic 
neuropathy in the veteran's lower back, and limited ranges of 
motion, the medical evidence in the file does not support a 
finding that there is a pronounced intervertebral disc 
syndrome, insofar as there is no objective evidence of absent 
ankle jerk, or neurological findings appropriate to the site 
of the diseased disc, and little intermittent relief.  In 
other words, the veteran's complaints and objective findings 
do not more nearly approximate the criteria for the maximum 
(i.e., 60 percent) rating provided by the Schedule for 
pronounced intervertebral disc syndrome.  It is the Board's 
opinion that the effects of pain reasonably shown to be due 
to the veteran's service-connected low back disability are 
fully contemplated by the 40 percent rating that is now in 
effect.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered other diagnostic criteria in 
reaching a determination on the veteran's claim.  However, an 
increase would only be warranted in cases of a vertebral 
fracture with demonstrable deformity (Diagnostic Code 5285) 
or complete ankylosis of the spine (Diagnostic Code 5286), 
and neither has been shown in this case.  The Board has also 
considered the veteran's assertions in making this decision 
and considers them credible insofar as he described his 
symptoms and beliefs in the merits of his claim.  However, as 
a layperson, he is not competent to make medical 
determinations.  See e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  When the entire history of the disorder 
at issue is reviewed, based upon the objective medical 
evidence together with the veteran's contentions regarding 
the manner in which it arose and its manifestations, the 
Board can discern no basis for assigning a rating higher than 
the 40 percent for lumbar spine disability currently in 
effect.  38 C.F.R. § 4.7 (2001).

2.  Temporary Total Rating

Pursuant to 38 C.F.R. § 4.30, a total disability (100 
percent) rating for convalescence "will be assigned without 
regard to other provisions of the rating schedule" when 
treatment for a service-connected disability results in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals including 
"therapeutic immobilization of one major joint or more;" or 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (2001).  Importantly, 
under the provisions of 38 C.F.R. § 4.30, a temporary total 
rating may only be granted based on treatment of a service-
connected disability.  Id.

Private medical records show that in January 2000, the 
veteran sustained a low back injury at work while unloading 
sheetrock.  According to the records, the veteran was seen in 
consultation several months later for continued low back 
pain.  There was no mention of the veteran's medical history 
of service-connected back disability.  In June 2000, the 
veteran underwent unilateral lumbar laminectomy for a large 
disc rupture at L4-5 on the right. 

The veteran initially sought compensation benefits under 38 
C.F.R. § 4.30 for convalescent purposes in June 2000, based 
upon surgery for the ruptured herniated disc at L4-5.  The RO 
denied this claim in October 2000, concluding that injury to 
the L4-5 disc level, was the result of a 2000 work-related 
injury to the veteran.  The RO determined that the subject 
impairment was not part of the natural progression of the 
service-connected disability.  Rather, the L4-5 disc 
herniation directly resulted from an unrelated intercurrent 
injury that was not clinically shown to be etiologically 
linked to the service-connected disability.

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
veteran to show that the surgery and convalescence in 
question was for a service-connected disability.  The 
evidence of record, summarized above, indicates that the 
veteran was treated for a work-related lumbar spine injury, 
which is not service-connected.  Further, the veteran's 
surgeon specifically stated that the disc that was operated 
on, L4-5, was due to the work-related injury.  

Accordingly, in the absence of treatment for a service-
connected disability there is no basis to award a temporary 
total disability evaluation following the surgery in June 
2000.  See 38 C.F.R. § 4.30 (2001).  

Accordingly, this low back disability is adequately reflected 
by the 40 percent rating currently assigned for this disorder 
and a temporary total rating based on convalescence is not 
warranted and as to each claim the preponderance of the 
evidence is against each claim, thus, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  





ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease with spinal stenosis.

Entitlement to a temporary total disability rating, for 
convalescence under the provisions of 38 C.F.R. § 4.30, is 
denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


